DETAILED ACTION
NOTE: This corrected notice of allowance includes an updated IDS form and is otherwise the same as the notice of allowance mailed 14 October 2021
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement between method of making and product made, as set forth in the Office action mailed on 21 September 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement is withdrawn.  Claim 6 and 7, directed to a method of making the allowable product are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed 6 August 2021 are persuasive.  Specifically, while the closest prior art (Iijima et al. cited in previous rejections) teaches a similar platinum supported on porous carbon catalyst with a similar method of manufacturing, the instant claims distinguish from the prior art as a whole in requiring particular structural properties (pore size, total pore volume and distance between the catalyst particles and surface of the carbon support with a particular frequency) for the catalyst which are not taught or obvious in view of the prior art and have a reasonable showing of unexpected results which is commensurate with the claimed ranges (Table 1 of the specification as originally filed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723